COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:       Bob Deuell v. Texas Right to Life Committee, Inc.

Appellate case number:     01-15-00617-CV

Trial court case number: 2014-32179

Trial court:               152nd District Court of Harris County

       It is ordered that Appellant’s Motion for Rehearing is denied.

Justice’s signature: /s/ Rebeca Huddle
                    Acting for the Court

Panel consists of: Justices Jennings, Bland, and Huddle

Jennings, J., dissenting from denial of rehearing.


Date: December 29, 2016